PER CURIAM:
This claim was submitted upon a duly executed written stipulation which revealed the following facts: Claimant is the *222owner of a residence and tract of land located on Route 52/14 in Maybeury, McDowell County, West Virginia. During the month of November, 1979, the Department of Highways was in the process of clearing a slide on and in the vicinity of claimant’s property. While performing this work, an employee of the Department of Highways negligently damaged the driveway and aluminum siding of claimant’s home. The parties agree that the sum of $312.50 is a fair and equitable estimate of the damages sutained by the claimant.
As the respondent’s negligence in clearing the slide was the proximate cause of the damage to claimant’s property, the Court hereby makes an award to the claimant in the amount stipulated.
Award of $312.50.